1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                     ***

6      BLAKE L. ANDERSON,                                   Case No. 3:19-cv-00139-MMD-CBC

7                                     Petitioner,                        ORDER
                v.
8
       WARDEN BRIAN WILLIAMS, et al.,
9
                                  Respondents.
10

11             The Court directed Petitioner to show cause why this action should not be

12   dismissed for lack of exhaustion because his direct appeal from his state-court judgment

13   of conviction was pending (ECF No. 8). See Sherwood v. Tomkins, 716 F.2d 632, 634 (9th

14   Cir. 1983). Petitioner has not filed a response to the Court’s order within the allotted time.

15   The Court’s review of the on-line docket of the Nevada Supreme Court shows that his

16   direct appeal still is pending. Anderson v. State, No. 75776. 1 The Court will therefore

17   dismiss this action. Petitioner’s request for leave to file memorandum of points and

18   authorities (ECF No. 10) is therefore moot. Further, because the Court finds that

19   Reasonable jurists would not find the Court’s decision to be debatable or wrong, the Court

20   will not issue a certificate of appealability.

21             It is therefore ordered that Petitioner’s request for leave to file memorandum of

22   points and authorities (ECF No. 10) is denied as moot.

23             It is further ordered that this action is dismissed without prejudice for Petitioner’s

24   failure to exhaust his state-court remedies.

25             The Clerk of the Court is directed to enter judgment accordingly and close this

26   action.

27   ///
               1http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=46014              (report
28
     generated November 5, 2019).
1    It is further ordered that a certificate of appealability will not issue.

2    DATED THIS 6th day of November 2019.

3

4                                          MIRANDA M. DU
                                           CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
